Case 8:18-cv-03052-CEH-SPF Document 56 Filed 03/13/20 Page 1 of 4 PageID 382



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   JOHN A. DIAZ,

          Plaintiff,

   v.                                                CASE No. 18-cv-03052-CEH-SPF


   CHAPTERS HEALTH SYSTEM, INC.,

          Defendant.
                                              /

          MOTION TO COMPEL WELLS FARGO TO COMPLY WITH
        PLAINTIFF’S SUBPOENA TO PRODUCE CLASS MEMBER DATA

          Plaintiff, John A. Diaz, though his undersigned counsel, hereby moves this

   Court for an Order compelling non-party Wells Fargo Bank, N.A. (“Wells Fargo”), to

   fully respond to Plaintiff’s subpoena of February 19, 2020.1 (Exhibit 1). The deadline

   to comply with the subpoena was March 6, 2020. The deadline for Plaintiff to provide

   notice to class members is April 6, 2020. Class administrator, KCC, has indicated that

   it needs the Wells Fargo information by March 18, 2020, to ensure timely mailing of

   notices.

          Although Plaintiff has, on multiple occasions, provided Well Fargo with the

   complete account numbers of the 3,475 Wells Fargo account holders who have been


   1
     This is the second subpoena directed to Wells Fargo in an attempt to obtain the
   same information. The first subpoena, served on December 22, 2019, was
   completely ignored by Wells Fargo. In an effort to resolve the matter without court
   intervention, Wells Fargo was served with a second subpoena on February 19, 2020,
   superseding the previous subpoena, and voluntarily allowing Wells Fargo additional
   time to comply.
                                             1
Case 8:18-cv-03052-CEH-SPF Document 56 Filed 03/13/20 Page 2 of 4 PageID 383



   identified as class members in this action, Wells Fargo has failed to identify a single

   account holder’s name, address, or phone number, as requested in the subpoena.2 Wells

   Fargo has lodged no objections to the subpoena. Instead, Wells Fargo has consistently

   given Plaintiff the “run around,” passing Plaintiff off to multiple representatives at

   various email addresses and telephone numbers in different states; and each one

   providing Plaintiff with a different excuse why Wells Fargo has failed to produce the

   account holder information (i.e., never received the information; received the

   information, but couldn’t open it; information sent in wrong format, etc.).

          As referenced earlier, Wells Fargo was originally served on December 22, 2019.

   Plaintiff received no response whatsoever by the stated due date. Follow up attempts to

   secure a response from Wells Fargo were as follows:

      • Plaintiff then served Wells Fargo with a second subpoena (containing the

          account number list on a CD) on February 18, 2020, with no response.

      • On February 27, 2020, Plaintiff once again sent the class member account

          numbers via electronic mail to subpoenafax@wellsfargo.com at the instruction

          of Daniel Armstrong, who claimed not to be able to open the disc supplied with

          the second subpoena. Plaintiff received no response.

      • On      March      10,   2020,    the       information   was   again    sent   to

          subpoenafax@wellsfargo.com at the request of Laura White, who claimed that

          Wells Fargo never received the February 27, 2020, email. Again, no response.




                                                2
Case 8:18-cv-03052-CEH-SPF Document 56 Filed 03/13/20 Page 3 of 4 PageID 384



      • After receiving no response from Laura White, Plaintiff sent a third email to

          subpoenafax@wellsfargo.com on March 12, 2020, informing Wells Fargo of

          Plaintiff’s intent to file this motion to compel if Wells Fargo could not arrange

          for production immediately. This email generated a response from William

          Golegio later that day, consistent with his previous colleagues, requested that

          Plaintiff send the class member account numbers, but this time to Mr. Golegio’s

          personal email address, william.golegio@wellsfargo.com.

      • Mr. Golegio was asked at that time to confirm receipt of the email, receipt of

          the attached files, and confirm that he could open the spreadsheet containing the

          class member account numbers. Mr. Golegio has not replied.

      • Attempts to reach Mr. Golegio by telephone today have failed as well. Mr.

          Golegio is not answering his phone or returned voice mail messages.

          Wells Fargo’s dilatory and evasive behavior leaves no doubt that Wells Fargo

   has no intention of complying with the subpoena, absent a court order and possible

   sanctions, which Plaintiff reserves the right to seek after the production issue is

   resolved, pursuant to Fed. R. Civ. P. 37.

          WHEREFORE, based on the foregoing, and because Wells Fargo is the only

   source of the requested class member information, Plaintiff respectfully moves the

   Court to command Wells Fargo’s full compliance with the subpoena.

                       Certification Regarding Local Rule 3.01(g)

          Wells Fargo, as a non-party to this action, has not appeared. As such, Plaintiff

   has no opposing counsel with whom to confer. Plaintiff is mindful of his duty under


                                               3
Case 8:18-cv-03052-CEH-SPF Document 56 Filed 03/13/20 Page 4 of 4 PageID 385



   Rule 3.01(g) to contact opposing counsel expeditiously after filing and to supplement

   the motion promptly with a statement certifying whether or to what extent the parties

   have resolved the issue(s) presented in the motion, and will do so at the earliest possible

   opportunity.

                                                Respectfully submitted,

                                                s/ Scott D. Owens
                                                Scott D. Owens, Esq.
                                                Scott D. Owens, P.A.
                                                3800 S. Ocean Dr., Ste. 235
                                                Hollywood, FL 33019
                                                Tel: 954-589-0588
                                                Fax: 954-3370-666
                                                scott@scottdowens.com
   DATED: March 13, 2020


                              CERTIFICATE OF SERVICE

   I hereby certify that on March 13, 2020, I electronically filed the foregoing document
   with the Clerk of this Court using the CM/ECF. I also certify that the foregoing
   document is being served this date via US mail and/or some other authorized manner
   for those counsel or parties on the service list below, if any, who are not authorized to
   received electronically Notices of Electronic Filing.

                                                By: s/ Scott D. Owens
                                                   Scott D. Owens, Esq.

                                       SERVICE LIST

          Wells Fargo Bank, N.A.
          Subpoena Processing Chandler
          PO Box 29729
          Phoenix, AZ 85038
          Email: subpoenafax@wellsfargo.com

          William Golegio
          william.golegio@wellsfargo.com



                                               4
